DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 6-16-2021 and 3-15-2022 have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 4 18 and 20 are objected to because of the following informalities:  please change "data" and "write data" to --first parity data-- and write first parity data--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 to 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites the limitation "with one or more commands to the plurality of zones" recited on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is also rejected due to its dependency of a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 7 and 15 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 7 and 15 to 20 of U.S. Patent No. 11.055,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims of the patent anticipates the claims of the instant application.  The patent claims contain the entire scope of the instant application and therefore a patent to the instant application would improperly extend the patent rights.
Claims 1 to 7 and 15 to 20 of the instant application therefore are not patently distinct from the earlier patent claims.  Claims 2 to 7 and 15 to 20 of the patent, respectively anticipates claims 2 to 7 and 15 to 20 of the instant application and as such are unpatentable. Therefore, the claims are rejected for obvious-type double patenting.


“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below shows the differences and similarities of claim 1 of the instant application and the patent claims.

USP 11,0551,176
Instant Application 17/349,438
1. A storage device, comprising:
1. A storage device, comprising:
a non-volatile storage unit,
a non-volatile storage unit,
 wherein a capacity of the non-volatile storage unit is divided into a plurality of zones,
wherein a capacity of the non-volatile storage unit is divided into a plurality of zones;
and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks;

a first volatile memory unit;
 a first volatile memory unit;
and a controller coupled to the non-volatile storage unit and the first volatile memory unit,
and a controller coupled to the non-volatile storage unit and the first volatile memory unit,
the controller comprising a second volatile memory unit,
the controller comprising a second volatile memory unit,
wherein the controller is configured to:
wherein the controller is configured to:
set a minimum write size for commands to write data received from a host device;

receive one or more commands to write data in the minimum write size to one or more zones of the plurality of zones; generate new first parity data for a first zone of the plurality of zones in a temporary location in the second volatile memory unit; 

copy previous first parity data for the first zone from the first volatile memory unit to a first location in the second volatile memory unit;
 copy first parity data for a first zone of the plurality of zones from the first volatile memory unit to a first location in the second volatile memory unit;
and update the previous first parity data with the new first parity data in the second volatile memory unit.
and update the first parity data with new first parity data in the second volatile memory unit.


Allowable Subject Matter
Claims 8 to 10 and 13 to 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 to 7 and 15 to 20 would be allowable once the double patenting rejection is overcome.
Claims 11 and 12 would be allowable once the 112(b) rejection is overcome. 

The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches numerous methodologies for storage devices comprising both a volatile and non-volatile memories and storing parity data in the volatile memory.  For instance, Chin et al. (WO2019/216965) one such example of the prior art made of record, discloses a non-volatile memory with multiple-plane mixed sub-block programming having a storage system with a controller, a volatile memory and a non-volatile memory.  Chin teaches that the controller includes an error correction (ECC) engine for performing both encoding and decoding on the data and the ECC data are used to detect and correct errors during the reading process.  Chin also teaches that the NAND comprises multiple memory cells arranged in either a two-dimensional array or a three-dimensional array or a cross point array.  However, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of copying a first parity data and update the first parity data with new first parity data.  Specifically, the prior art made of record, taken or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a storage device, comprising: “the controller is configured to: copy first parity data for a first zone of the plurality of zones from the first volatile memory unit to a first location in the second volatile memory unit; and update the first parity data with new first parity data in the second volatile memory unit.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muraoka et al. 	(USPAP 2015/0347032) discloses a consolidated memory module having a controller, a SDRAM and 18 NAND flash memory wherein the NAND has a capacity of 64 GB. 
Ju et al. (USPAP 2012/0079171) discloses a non-volatile memory system that includes a controller with a SRAM memory coupled to a DRAM and a Flash memory device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112